Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3-13, 15-18 and 20 are allowed, renumbered to claims 1-17, respectively.

The following is an examiner’s statement of reasons for allowance:

Ivanov et al. (US 2017/0343639 A1) discloses a method and apparatus for defining a radio model for an access point, wherein a radio model is generated for each WLAN access point for which RSS values are available in a grid data by estimating values of parameters defining the radio mode.

Kappes et al. (US 2005/0245252 A1) discloses signal strength models to provide signal strength estimates of access points, wherein each model can be used to predict estimated signal strength from respective access point at any location of a site.

Kish et al. (US 2015/0373567 A1) discloses to make the estimates of how APs added to or taken from an area may affect performance service in a given area, an example may use a model of signal strength and/or throughput vs. distance for the new AP based on propagation models. Some examples may draw upon the experienced and/or learned performance that was observed or calculated as available previously throughout the area, wherein a heat map includes any kind of shape.

Prior arts of record disclose estimating radio model of an access point based on radio models of existing access points.

Regarding claims 1 and 18, prior arts of record fail to disclose “estimating the radio model of the first access point based at least upon the signal propagation characteristics of the one or more existing access points comprises estimating the radio model of the first access point based upon at least one of a size or shape of the respective radio models of the one or more existing access points”, as recited in claim 1, and similarly recited in claim 18, in combination with other claimed limitations.

Regarding claim 12, prior arts of record fail to disclose “estimating the radio model of the first access point based at least upon the signal propagation characteristics of the one or more existing access points comprises estimating the radio model of the first access point based upon at least a shape of the respective radio models of the one or more existing access points relative to an obstacle within the radio environment, wherein the obstacle comprises an obstacle to signal propagation within the radio environment”, in combination with other claimed limitations.

Dependent claims 3-11, 13, 15-15 and 20 are allowable based on their dependency on independent claims 1, 12 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Phatak et al. (US 2008/0039114 A1) discloses intersections of ranges of expected signal strength may be mapped using geometrically defined shapes based on reference signal strengths comprising previously measured signal strengths and modeled signal strengths. For example, each intersection can be transformed or otherwise mapped to an ellipse, where an ellipse center gives the estimated position of the cell phone and the ellipse axes and orientation provide position uncertainty. In real-time an appropriate ellipse can be identified from a table look-up based on bearable cell IDs (paragraph 37).

	Tsruya et al. (US 2013/0035109 A1) discloses method and system for creation of a new radio map or to the modification of an existing radio map. The modification can be done in order to update or refine the data in an existing radio map, to change the size or shape of the area associated with that radio map or to alter any other information related to an existing radio map (paragraph 76), wherein each new radio map generation may comprise new information from locations which were not available in a previous radio map generation, the area size of the generated radio map may vary between different radio map (paragraph 153).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL LAI/Primary Examiner, Art Unit 2645